Citation Nr: 0907851	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-23 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 
1972.  He received the Combat Infantryman Badge and Army 
Commendation Medal for meritorious service against hostile 
forces.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part denied 
entitlement to service connection for the above condition.

While the June 2005 rating decision also denied service 
connection for hypertension and nummular eczema, the 
Veteran's July 2005 notice of disagreement only initiated an 
appeal with respect to entitlement to service connection for 
bilateral tinnitus.

In April 2008, VA received evidence in support of the 
Veteran's appeal.  This evidence was not previously 
considered by the agency of original jurisdiction (AOJ) in 
regard to the claim on appeal and was not accompanied by a 
waiver of AOJ consideration.  The evidence, consisting of a 
statement from the Veteran, is duplicative of evidence 
already received and is not pertinent to the issue on appeal.  
Therefore, a waiver of AOJ consideration is not necessary. 
See 38 C.F.R. § 20.1304(c) (evidence is not pertinent if it 
does not relate to or have a bearing on the appellate issue 
or issues).


FINDING OF FACT

Tinnitus was first demonstrated long after service and is not 
etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during active duty 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2004, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for bilateral 
tinnitus.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a March 2006 letter.  
 
There was a timing deficiency in that the March 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the Veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984). 


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.  Additionally, the Veteran was provided a 
proper VA examination in June 2005.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 



Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that he incurred bilateral tinnitus due 
to in-service noise exposure while in combat in the Republic 
of Vietnam.  

Service treatment records are negative for findings 
pertaining to tinnitus.  The examination report for discharge 
from service in May 1972 shows that the Veteran's ears were 
found to be normal.  

In a report of medical history completed for an employer in 
December 1975, the veteran indicated that he did not have 
buzzing in his ears or other disabilities involving the ears.  
On examination for the employer that same month, the ears 
were reported as normal and there were no findings of 
tinnitus.  Medical records from the employer dated through 
September 1976, contain no findings of tinnitus.

Records from private physicians dated from June 1991 to 
February 2001, show treatment for dermatologic conditions and 
do not mention tinnitus.

VA outpatient treatment records dated from February 1998 to 
August 2002, also make no mention of tinnitus.

In July 2001, the veteran submitted his initial claim for VA 
compensation.  He did not claim service connection for 
tinnitus.

The first mention of tinnitus in the record occurred at the 
VAMC in January 2004.  At that time, the Veteran stated that 
he had just noticed bilateral tinnitus in the past six to 
eight months.  

The Veteran received a VA examination in June 2005 when he 
was diagnosed with non-persistent, recurrent bilateral 
tinnitus.  At the time of his examination, the Veteran 
reported the onset of tinnitus ten years ago.  The examiner 
noted that the Veteran's reported medical history given that 
day did not match his statements in January 2004 at the VAMC 
regarding the onset on his tinnitus.  The examiner also 
explained that even if the Veteran's tinnitus had begun ten 
years prior to the examination, that onset was still more 
than twenty years after the Veteran's active duty service.  
The VA examiner concluded that the Veteran's tinnitus was not 
connected to his active duty service.  

In an August 2005, statement the Veteran reported that he had 
told the VA examiner that he did not know when ringing began 
in his ears, but that when the examiner insisted on a time, 
the Veteran had said the first thing that came to mind.

In his substantive appeal received in June 2006, the Veteran 
wrote that he first notice ringing in his ears after being 
exposed to gun fire in service and that it had been 
intermittent since then.  

In May 2007, the Veteran wrote that he had misunderstood the 
VA examiners question when asked about the onset of tinnitus, 
and that it had actually been present since service.  He 
pointed out that he had not just been a light weapons 
infantryman, but had been exposed to the firing of 50 caliber 
guns and the M-60 for five months while serving on an armed 
personnel carrier.

Analysis

The record clearly shows a current diagnosis of bilateral 
tinnitus.  In addition, the Veteran has stated that his 
tinnitus is the result of noise exposure while in combat.  
The record contains evidence that the Veteran was a 
lieutenant weapons infantryman who served for nine months on 
active duty service in the Vietnam War.  An injury, such as 
that described by the Veteran, is consistent with the 
circumstances of the Veteran's service.  Accordingly, though 
the claimed tinnitus is not shown in the service treatment 
records, its incurrence is conceded in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).  Therefore, two of the 
three elements necessary for service connection-current 
disability and an in-service injury-are demonstrated.

The Veteran has provided varying reports as to the onset and 
continuity of tinnitus symptoms.  The medical history he 
provided for clinical purposes at the VAMC and to the VA 
examiner are contradictory.  While the Veteran reported that 
his tinnitus began six to eight months prior at the VAMC in 
January 2004, during the June 2005 VA examination, he 
reported the onset of tinnitus ten years ago.  

His subsequent statements are different from his January 2004 
and June 2005 histories.  While the veteran has professed 
confusion at the time of the June 2005 examination, his 
subsequent statements do not provide a consistent history of 
the onset or continuity of symptoms.  He has most recently 
reported variously that he did not know when tinnitus began, 
that it had begun in service and been intermittent, or that 
it had been present since service.

The contemporaneous record shows that while the veteran had 
many opportunities to report tinnitus, he did not do so until 
more than thirty years after service.  The absence of any 
clinical evidence for decades after service weighs the 
evidence against a finding that the Veteran's bilateral 
tinnitus was present in service or in the year immediately 
after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Given this record and the absence of consistent reports of 
continuity, the evidence is against finding that a continuity 
of symptomatology has been demonstrated.

The record also contains no competent medical evidence or 
opinion linking the Veteran's current disability to his 
active duty service.  In fact, the only medical evidence 
pertaining to the etiology of the Veteran's tinnitus is the 
medical opinion of the June 2005 VA examiner who found that 
the Veteran's tinnitus was not due to active duty noise 
exposure.  The only evidence linking the current disability 
to service is the statements of the Veteran.  As a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  Barr, Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Absent a demonstration of a continuity of symptomatology or 
medical evidence linking tinnitus to service, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it is therefore, denied.  38 U.S.C.A. § 
5107(b) (West 2002).  


ORDER

Entitlement to service connection for tinnitus is denied. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


